Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to amendment filed 01/31/2022. Claims 1-3, 5-6, 11-13, 15-16 and 20 are amended. Claims 1-20 are currently pending in the application.
Examiner's Note
As per Applicant’s originally filed disclosure (paragraph [0096]), memory, such as a memory component and/or memory states, is intended to be non-transitory;  (paragraph [0139]) [M]emory…may also comprise a computer-readable medium (claims 11-20).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, claim 11 recites “a computing device” (line 1) and “one or more computing devices” (lines 4-5). It is not clear whether the subsequent recitations of “the computing device” is intended to refer the “computing device” recited in line 1 or to one of the “one or more computing devices” recited in (lines 4-5).
In view of the above rejections under 35 U.S.C. 112(b), claims 11-19 are rejected as best understood.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to independent claim 11 analyzed as representative claim:
	Step 1: Statutory Category?
	Independent claim 11 recites “An apparatus, comprising: a processor of a computing device to:”. Independent Claim 11 falls within the “machine” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The Independent Claim 11/Revised 2019 Guidance Table below identifies in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations that are generic computer components.
Independent Claim 11
Revised 2019 Guidance
An apparatus, comprising: a processor of a computing device to:
The processor of the computing device and the memory of the computing device are generic computer components. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14. 
An apparatus (machine) is a statutory subject matter class. See 35 U.S.C. § 101 (“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof,
may obtain a patent therefor, subject to the conditions and requirements of this title.”).
[L1]  generate a parameter structure to comprise signal sample values to pertain to a sampled grouping of one or more users associated and/or co-located with one or more computing devices
The parameter structure and one or more computing devices are generic computer components. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
Abstract idea: generating information could be performed as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52.
[L2]  store the parameter structure to comprise the signal sample values in a memory of the computing device
The parameter structure and memory of the computing device are generic computer components. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14. 
Storing information is insignificant extra-solution activity (i.e., data gathering). 2019 Memorandum, at 55 n.31; see also MPEP § 2106.05(g).
[L3a]  generate signal sample values applicable to the sampled grouping
Abstract idea: generating information could be performed as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52.
[L3b]  to facilitate a pattern match based, at least in part, on one or more thresholds determined for the sampled grouping
Abstract idea: facilitating information could be performed as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52.
[L4]  store the generated signal sample values applicable to the sampled grouping in the memory of the computing device
The memory of the computing device is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14. 
Storing information is insignificant extra-solution activity (i.e., data gathering). 2019 Memorandum, at 55 n.31; see also MPEP § 2106.05(g).
[L5a]  and apply the generated signal sample values applicable to the sampled grouping to one or more determined thresholds
Abstract idea: applying information could be performed as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52.
[L5b]  for determining the pattern match based, at least in part, on the generated parameter structure
The parameter structure is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
Abstract idea: determining information could be performed as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52.
[L5c]  to determine one or more parameters indicative of one or more performance metrics for the sampled grouping relative to previously disseminated digital content
Abstract idea: determining information could be performed as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52.


	It is apparent that, other than reciting the additional non-abstract limitation noted in the Independent Claim 11/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human in the mind, and/or using pencil and paper. The mere nominal recitation of the “processor of a computing device”, “computing device”, “memory of the computing device”, “parameter structure” and “one or more computing devices” and automation of a manual process does not take the claim out of the mental process grouping. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in bold in the Independent Claim 11/Revised 2019 Guidance Table above, recites the additional limitations of the “processor of a computing device”, “computing device”, “memory of the computing device”, “parameter structure” and “one or more computing devices” at a high level of generality. The originally filed Specification provides supporting exemplary, non-limiting descriptions of generic computer components, for example at: ¶ 16: Today's computing and/or network systems …; ¶ 17: computing devices…; ¶ 19: one or more computing devices (e.g., mobile devices, tablet devices, laptop computing devices, desktop computing devices, server computing devices, etc.); ¶ 21: adapt one or more computing devices within enterprise computing networks of various sizes…in connection with entities ranging from merely a few computing devices to many thousands of computing devices; ¶ 23: computing devices 110 and/or 130 may comprise IoT-type devices, although claimed subject matter is not limited in scope in this respect. In this context, "IoT-type devices" refer to one or more electronic or computing devices capable of leveraging existing Internet or like infrastructure as part of the so-called "Internet of Things" (IoT), such as via a variety of applicable protocols, domains, applications, etc. IoT may comprise a system of interconnected and/or internetworked physical devices in which computing is embedded into hardware so as to facilitate and/or support devices' ability to acquire, collect, and/or communicate content over one or more communications networks, for example, at times, without human participation and/or interaction. IoT-type devices may include a wide variety of stationary and/or mobile devices, such as, for example, automobile sensors, biochip transponders, heart monitoring implants, kitchen appliances, locks or like fastening devices, solar panel arrays, home gateways, smart gauges, smart telephones, cellular telephones, security cameras, wearable devices, thermostats, Global Positioning System (GPS) transceivers, personal digital assistants (PDAs), virtual assistants, laptop computers, personal entertainment systems, tablet personal computers (PCs), PCs, personal audio or video devices, personal navigation devices, or the like; ¶ 26:…any number of suitable computing platforms and/or devices may be implemented, in whole or in part, to facilitate and/or support one or more techniques and/or processes associated with operating environment 100; ¶ 38: a parameter structure representative of an inbox within a memory of computing device 130; ¶ 50: a parameter structure stored in a memory of one or more computing devices, such as computing device(s) 110, 120 and/or 130…; a parameter structure may store digital content…; ¶ 133:…a device, such as a computing device and/or networking device, may comprise, for example, any of a wide range of digital electronic devices, including, but not limited to, desktop and/or notebook computers, high-definition televisions, digital versatile disc (DVD) and/or other optical disc players and/or recorders, game consoles, satellite television receivers, cellular telephones, tablet devices, wearable devices, personal digital assistants, mobile audio and/or video playback and/or recording devices, Internet of Things (IOT) type devices, or any combination of the foregoing…; ¶ 136:…A computing and/or network device may include and/or may execute a variety of now known and/or to be developed operating systems, derivatives and/or versions thereof, including computer operating systems, such as Windows, iOS, Linux, a mobile operating system, such as iOS, Android, Windows Mobile, and/or the like. A computing device and/or network device may include and/or may execute a variety of possible applications, such as a client software application enabling communication with other devices…; ¶ 137:…Memory 1022 may comprise, for example, random access memory, read only memory, etc., such as in the form of one or more storage devices and/or systems, such as, for example, a disk drive including an optical disc drive, a tape drive, a solid-state memory drive, etc., just to name a few examples…; ¶ 141:…the term "specific apparatus" therefore includes a general purpose computing and/or network device, such as a general purpose computer, once it is programmed to perform particular functions, such as pursuant to program software instructions…; ¶ 143:… processor 1020 may comprise one or more processors, such as controllers, microprocessors, microcontrollers, application specific integrated circuits, digital signal processors, programmable logic devices, field programmable gate arrays, the like, or any combination thereof…; ¶ 145:… In other instances, well -known features were omitted and/or simplified so as not to obscure claimed subject matter The lack of details about the additional elements, as noted earlier, indicates that the above-mentioned additional elements are generic computer components, performing generic functions. See Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”). It is apparent that the lack of details about the additional elements, as noted earlier, indicates that the above-mentioned “processor of a computing device”, “computing device”, “memory of the computing device”, “parameter structure” and “one or more computing devices” are generic computer components, performing generic functions. See Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”). The additional limitations, as noted in the Independent Claim 11/Revised 2019 Guidance Table above, represent insignificant extra solution activity that courts have generally determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. The “‘mere automation of manual processes using generic computers’ . . . ‘does not constitute a patentable improvement in computer technology,’” Trading Techs. Int’l v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019) (quoting Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017). Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 90 (2012) (holding that a novel and nonobvious claim directed to a purely abstract idea is, nonetheless patent-ineligible). See also Synopsys, 839 F.3d at 1151 (“[A] claim for a new abstract idea is still an abstract idea.”) (Emphasis omitted). See SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (“What is needed is an inventive concept in the non-abstract application realm.”). See also Elec. Power Grp. LLC v. Alstom, 830 F.3d 1350, 1353 (Fed. Cir. 2016) (pointing out “that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis”). The claim does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)). See 84 Fed. Reg. at 55. Rather, Claim 11 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the Specification describes the above-mentioned “processor of a computing device”, “computing device”, “memory of the computing device”, “parameter structure” and “one or more computing devices” in general terms, without describing the particulars, the additional claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the instant Specification, as noted above.
	Taking the claim elements separately, the functions performed by the “processor of a computing device”, “computing device”, “memory of the computing device”, “parameter structure” and “one or more computing devices” at each respective step is expressed purely in terms of results, devoid of technical/technological implementation details. More specifically, the originally filed Specification, as noted above, supports a finding that the “processor of a computing device”, “computing device”, “memory of the computing device”, “parameter structure” and “one or more computing devices” are generic, or part of generic devices such as general purpose computers having generic components performing generic functions. The claim limitations do not recite any technical or technological implementations details for any of the claim steps, but rather functional results to be achieved by any and all means. As noted in the Independent Claim 11/Revised 2019 Guidance Table above, the “store” steps [2] and [4] represent insignificant extra-solution activity (i.e., data gathering) that courts have determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g). The claims do no more than describe desired functions or outcomes, without providing any limiting technical or technological detail that confines the claim to a particular technical or technological solution to an identified problem other than based on the determination of a particular value. The claim limitations do not specify any particular manner for performing the claim steps that improves the relevant technology. The originally filed Specification also fails to provide any such technical or technological details for each of the claim steps. Mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology. In other words, using computers as tools to perform functions that can be mental processes (an abstract idea) does not impose a meaningful limit on the abstract idea. See MPEP § 2106.05(f); see also Alice, 573 U.S. at 223 (Finding “if [the] recitation of a computer amounts to a mere instruction to implement an abstract idea on a computer, that addition cannot impart patent eligibility.”) (internal quotation marks, alteration, and citations omitted).	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of generating a parameter structure, storing the parameter structure, generating signal sample values, facilitating a pattern match, storing the signal sample values, applying the generated signal sample values, determining the pattern match, and determining one or one or more parameters is equally generic and conventional or otherwise held to be abstract. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
	Independent claim 1 is a method comprising steps similar to those of Claim 11. As per the instant Specification, the parameter structure is a generic computer component (for example, ¶ 38: a parameter structure representative of an inbox within a memory of computing device 130; ¶ 50: a parameter structure stored in a memory of one or more computing devices, such as computing device(s) 110, 120 and/or 130…; a parameter structure may store digital content…) which implies a processor of a computing device as in claim 11. A method (process) is a statutory subject matter class. Accordingly, independent claim 1 is rejected similarly to independent claim 11.
	Independent claim 20 is an article, comprising: a computer readable medium having stored thereon instructions executable by a computing device to perform steps similar to those of Claim 11. An article (machine) is a statutory subject matter class. Accordingly, independent claim 20 is rejected similarly to independent claim 11.
	In regard to the dependent claims:
	Dependent claims 2-10 and 12-19 include all the limitations of respective independent claims 1 and 11 from which they depend and, as such, recite the same abstract idea(s) noted above for respective independent claims 1 and 11. As previously noted, automation of a manual process (claims 7 and 17) does not take the claim out of the mental process grouping. Dependent claims 2-10 and 12-19 only provide more detailed limitations of the abstract idea, which do not make the abstract idea(s) any less abstract. As per MPEP §§ 2106.05(a)–(c), (e)–(h), none of the limitations of claims 2-10 and 12-19 integrates the judicial exception into a practical application. While the dependent claims may have a narrower scope than the representative claims, for reasons similar to those given above, they do not integrate the abstract idea into a practical application, nor amount to significantly more than the recited judicial exception(s). Therefore, dependent claims 2-10 and 12-19 are not drawn to patent eligible subject matter as they are directed to (an) abstract idea(s) without significantly more.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 11-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qamar et al. (US 20150269244 A1) (Qamar).
Re claims 1, 11 and 20:
	[Claim 11]  Qamar discloses an apparatus, comprising: a processor of a computing device to: generate a parameter structure to comprise signal sample values to pertain to a sampled grouping of one or more users associated and/or co-located with one or more computing devices; store the parameter structure to comprise the signal sample values in a memory of the computing device; 4generate signal sample values applicable to the sampled grouping to facilitate a pattern match based, at least in part, on one or more thresholds determined for the sampled grouping (at least ¶ 7: a computer system that analyzes employee value and retention risk. During operation, the computer system accesses, at a memory location, organization data for an organization …; ¶ 8: the organization data may include: tenure of the employee at the organization, compensation of the employee, satisfaction scores associated with the employee, skills of the employee, a supervisor of the employee, a colleague of the employee, interaction among employees of the organization, and/or operations information of the organization; items 210 and 212 and associated text; figures 9, 14 and 27: a data structure that includes employee -value and retention-risk data…a data structure that includes retention data; ¶ 45; ¶ 49:…organization data may include human-resources data and/or operations data. In particular, the organization data may include: tenure of the employee at the organization (such as the hire date), attendance of the employee (such as how often the employee is sick or late for work), compensation of the employee, satisfaction scores associated with the employee (such as rankings provided by a customer, a manager or other employees, a trainer or coach, etc.), skills of the employee, a supervisor of the employee, a colleague of the employee, interaction among employees of the organization (such as email, telephone calls or text messages among the employees), metadata about the employee (such as educational or work experience attributes), and/or operations information of the organization (such as products or services that are fabricated or sold as a function of time); ¶¶ 61, 62. 63, 64: analysis technique is implemented using one or more electronic devices (such as a computer, a server or a computer system) and one or more computers (such as a server or a computer system), which communicate through a network, such as a cellular-telephone network and/or the Internet…);  store the generated signal sample values applicable to the sampled grouping in the memory of the computing device; and apply the generated signal sample values applicable to the sampled grouping to one or more determined thresholds for determining the pattern match based, at least in part, on the generated parameter structure to determine one or more parameters indicative of one or more performance metrics for the sampled grouping relative to previously disseminated digital content (at least ¶ 10: calculating and determining operations may be repeated for multiple employees in the organization, and the calculated performance metrics and the determined retention risks for subsets of the employees are aggregated and provided. The aggregated employees may correspond to: a group in the organization…; figures 4-6 and associated text; ¶ 53:… Peaks in the retention risk exceeding a threshold (such as 2-3.times. of the long-term average retention-risk value) may indicate that the employee's employment state is likely to change (i.e., that they are at risk of leaving the organization) ; ¶ 105: the identified predictors may be associated with at least natural groupings having a centroid separation exceeding a threshold value; ¶ 115:…the identified predictors may be associated with at least natural groupings having a centroid separation exceeding a threshold value (such as N-times the standard deviation of the retention data for either of two adjacent natural groupings, where N is an integer); ¶ 116: remedial action may be to offer additional training opportunities to an employee to help them improve their skills; ¶ 150: modifies an assessment technique (such as an employee questionnaire)…; ¶ 152: training of the individuals; ¶ 155:… During this analysis technique, time samples of a performance metric for individuals in an organization (such as a company) and features that are assessed using an assessment technique (such as a questionnaire) are analyzed…; ¶ 174:… the dataset used to generate the predictive model may include: 60% for training, 30% for validation or optimization, and 10% for testing or to confirm the results ; ¶ 176:…a questionnaire that attempts to assess or test how suitable candidates are for job requirements, candidates are scored based on their responses to the questions; and then the assessment scores are correlated with workforce-performance outcomes; ¶¶ 177, 178, 180, 181; ¶ 247:…classical testing theory and item-response theory…).
	[Claim 1]  The claim is a method comprising steps similar to those of Claim 11. Accordingly, independent claim 1 is rejected similarly to  independent claim 11.
	[Claim 20]  The claim is an article, comprising: a computer readable medium having stored thereon instructions executable by a computing device to perform steps similar to those of Claim 11. Accordingly, independent claim 20 is rejected similarly to  independent claim 11.
Re claims 2-6 and 12-16:
	[Claims 2-6 and 12-16]  Qamar discloses electronically accessing one or more previously determined performance metrics for determining a performance metric correlation; and generating the one or more performance metrics based at least in part on the determined pattern matching and one or more previously determined performance metrics; implementing a performance metric correlation based at least in part on the one or more generated performance metrics and the sampled grouping, wherein the generating the parameter structure comprising signal sample values pertaining to the sampled grouping includes obtaining one or more performance metric values at least in part via input indicative of descriptors correlated to the sampled grouping, wherein the signal sample values pertaining to the sampled group comprises previously obtained and/or previously determined metric values pertaining to the sampled grouping, wherein the signal sample values pertaining to the sampled grouping comprise digital content i149, indicative of a diagnostic event pertaining to the sampled grouping (at least ¶¶ 150, 153-157, 159, 161-164, 169-187, 194, 198, 199, 204-206, 225, 240, 248, 254).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Qamar, as applied to claims 1 and 11.
Re claims 7-10 and 17-19:
	[Claims 7-10 and 17-19]  Qamar teaches or at least suggests wherein the generating the signal sample values applicable to the sampled grouping to facilitate the pattern matching includes…generating at least in part one or more queries based at least in part on an analysis of the signal sample values pertaining to the sampled grouping, wherein the generating the signal sample values applicable to the sampled grouping to facilitate the pattern matching further includes initiating electronic delivery of the one or more generated queries to one or more of the sampled grouping, wherein the generating the signal sample values applicable to the sampled grouping to facilitate the pattern matching further includes obtaining one or more parameters representative of one or more assessment values responsive to the one or more generated queries via one or more inputs obtained from the sampled grouping, wherein the applying the generated signal sample values applicable to the sampled grouping to the one or more determined thresholds for determining the pattern matching includes applying the one or more parameters indicative of the one or more assessment values obtained from the sampled grouping to one or more parameters indicative of one or more previously determined assessment values to the one or more generated queries (at least ¶¶ 150, 153-157, 159, 161-164, 169-187, 194, 198, 199, 204-206, 225, 240, 248, 254).
Qamar does not appear to explicitly teach of autonomously generating at least in part one or more queries as claimed. However, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the invention to have modified the teachings of Qamar to enable autonomously generating at least in part one or more queries as claimed, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art (In re Venner, 120 USPQ 192).
Response to Arguments
Rejections Under 35 U.S.C. § 112
	The previous rejections under 35 U.S.C. § 112(b) are withdrawn in view of the Assignee’s amendment to the claims. However, these amendments raise new issues
under 35 U.S.C. § 112 (b) as noted in the rejections of claims 11-19 above not repeated herein.
Rejections Under 35 U.S.C. § 101
	The Assignee’s arguments filed 01/31/2022 have been fully considered but they are not persuasive. 
	Assignee first assets that “claim 1 of the subject patent application are not directed to a mental process”, that “the human mind is not capable of generating physical electronic and/or magnetic quantities that can be stored in memories, operated on by processing devices”, and that “the human mind is not capable of "generating signal sample values" or "applying the generated signal sample values to the one or more determined thresholds."” The Examiner respectfully submits these arguments are not persuasive. Under the broadest reasonable interpretation, “signal sample values”  is information. See originally filed Specification (for example, ¶ 1:…facilitate and/or support digital content delivery and/or online assessment management; ¶ 20: obtain, generate and/or track one or more parameters indicative of metrics that may indicate whether digital assessment values obtained from a sampled grouping indicate, at least in part, how well the sampled grouping performed responsive to disseminated digital content). Information, as such, is intangible, and data analysis and algorithms that manipulate that information are also abstract ideas. See, e.g., Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 451 n.12 (2007). It is apparent that the claim language “generating signal sample values” is nothing more than generating information which is a process humans have long performed and created via pen and paper, e.g., instructional material, assessment. Humans have long evaluated performance in reference to disseminated content. For example, teachers often use test to evaluate how well students understand material that was previously taught. The Assignee fails to articulate any reason why a human would not be capable of doing the above in reference to the claim language.
	The Assignee then argues “the purported recited judicial exception is integrated into a practical application, and thus is patent eligible, under the 2nd Prong of Step 2A”.
This argument is not persuasive. As shown above and contrary to the Assignee’s arguments, the claims are directed to the judicial exception. While the Assignee further asserts “the claims at issue specifically recite a technical improvement”, the portions of the Specification emphasized by the Assignee to support this assertion provides evidence to the contrary. For example, “improved comprehension and/or retention of disseminated digital content… which may lead to improved performance for particular entities (e.g., businesses, organizations, associations, governments, etc.)…to better fit a particular organization's needs and/or goals…to estimate or evaluate how well a sampled grouping performed responsive to disseminated digital content…indicative of a particular degree of understanding, retention and/or implementation of specific instructions, directives, procedures, policies” does not improve the functioning of a computer and is not an improvement to other technology. See 84 Fed. Reg. 55. Rather,
the claimed invention addresses the business problem of digital content delivery and online assessment management and the portions of the Specification cited by the Assignee does not indicate improved computer functionality but instead indicate benefits to humans. See originally filed Specification (for example, ¶ 19:… a stronger team of employees; ¶ 32:… supervisor may wish that a particular group of employees receive training on a particular revised policy…). Implementing a solution to a business problem with a computer in a specific industry does not necessarily provide additional substantive limitations that integrate the abstract idea into a practical application. See Accenture, 728 F.3d at 1345 (limiting the abstract concept to a computer implementation and to a specific industry does not provide additional substantive limitations). The Assignee is also respectfully reminded that the “‘mere automation of manual processes using generic computers’ . . . ‘does not constitute a patentable improvement in computer technology,’” Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019) (quoting Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017)).
	The Assignee additionally asserts the claims “amount to significantly more than the judicial exception”. This assertion references “improved comprehension and/or retention of disseminated digital content. leading to improved comprehension and/or retention of disseminated digital content and improved performance for particular entities (e.g., businesses, organizations, associations, governments” which is already addressed above. In particular, to the extent the claims provide an improvement at all, that improvement is to the abstract idea of digital content delivery and online assessment management which is not enough for patent eligibility. See SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1170 (Fed. Cir. 2018) (“[P]atent law does not protect such claims[, i.e., claims to an asserted advance in the realm of abstract ideas], without more, no matter how groundbreaking the advance.”).
	In view of the foregoing, the Examiner maintains that the claims are not patent eligible and remain rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Rejections Under 35 U.S.C. § 102 and 35 U.S.C. § 103
	Applicant’s arguments are moot in view of new grounds of rejections necessitated by Applicant’s claim amendment.
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO
Form 892 and is considered pertinent to applicant's disclosure.
	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715